DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-6, 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamagishi (US 6,771, 419), Chien (US 2018/0128448), in view of, Takayama (US 2018/0224581).

Yamagishi discloses:

          An image display device for an electronic device, the image display device comprising: (abstract; 400 fig. 5, ‘projection-type image display’)

          a light source emitting a light beam; (407 fig. 5, ‘trichromatic imaging section’)    

          an image display layer located over the light source, wherein the image display layer comprises plural pattern sections; and (322 fig. 4, ‘black stripes’)

          a refractive structure layer arranged between the light source and the image display layer, wherein the light beam is refracted by the refractive structure layer and guided to the image display layer, wherein the refractive structure layer has an optical axis and a reference plane, and the reference plane is perpendicular to the optical axis, (411-412 fig. 5,’collimator refracts light’, ‘1st lenticular lens sheet’)

      Yamagishi discloses the invention as recited above, however, although it forms a projection screen it does not go into detail about the irradiation of the source lights to a first or second pattern section.

      Yamagishi does not teach:

       wherein when the image display device is in a first usage state and the light beam is irradiated on the refractive structure layer, there is a first angle between the light beam and the reference plane, and the light beam is guided to a first pattern section of the plural pattern sections, so that a first image is displayed on the image display layer, wherein when the image display device is in a second usage state and the light beam is irradiated on the refractive structure layer, there is a second angle between the light beam and the reference plane, and the light beam is guided to a second pattern section of the plural pattern sections, so that a second image is displayed on the image display layer, wherein the first angle and the second angle are different. 

          Chien teaches:

        wherein when the image display device is in a first usage state and the light beam is irradiated on the refractive structure layer, there is a first angle between the light beam and the reference plane, and the light beam is guided to a first pattern section of the plural pattern sections, so that a first image is displayed on the image display layer, wherein when the image display device is in a second usage state and the light beam is irradiated on the refractive structure layer, there is a second angle between the light beam and the reference plane, and the light beam is guided to a second pattern section of the plural pattern sections, so that a second image is displayed on the image display layer, wherein the first angle and the second angle are different. (abstract; para(s) 0242, 0516, fig 1A, ‘shows principle light rays at different angle emitted, where different sections of LEDs are timed to emit which is a known similar technology’)

          Although Chien teaches the technology it does not go into detail about a first pattern section, and a second pattern section.

          Chien does not teach:

         a first pattern section of the plural pattern sections………………………….. a second pattern section of the plural pattern sections

          Takayama teaches:


         a first pattern section of the plural pattern sections………………………….. a second pattern section of the plural pattern sections (abstract, para(s) 0002-0005, 0019-0020; 0045-0046; 10-12 fig(s) 1A, 3, ‘lenticular structure’, ‘light guide plate body’, and ‘lenticular lens’

          It would have been obvious before the effective filing date of the invention to combine the ‘image display’ of Yamagishi, the ‘led patterns projection’ of Chien with the ‘display device’ of Takayama in order to provide an image device where the relative positions between the light source and the refractive structure layer can be controlled through the input device.


          In regards to claim 2, Yamagishi discloses a image display device according to claim 1, (see claim rejection 1) wherein the refractive structure layer comprises plural microlens structures, and the microlens structures have respective curved surfaces that are convex toward the light source, wherein a convex direction of the plural curved surfaces is in parallel with the optical axis and perpendicular to the reference plane.  (411-413 fig. 5)


          In regards to claim 5, Yamagishi discloses an image display device according to claim 1, (see claim rejection 1 image signal sent to imaging section 407) Chien discloses wherein when the image display device is in the first usage state, the light source is located at a first position relative to the refractive structure layer, wherein when the image display device is in the second usage state, the light source is located at a second position relative to the refractive structure layer, wherein the first position is different from the second position. (abstract; para(s) 0242, 0516, fig 1A, ‘shows principle light rays at different angle emitted, where different sections of LEDs are timed to emit which is a known similar technology’, 04’ PCB, ’04 AC bub-base, 01 LED’s)
  


           In regards to claim 6, Yamagishi discloses an image display device according to claim 5, (see claim rejection 1 image signal sent to imaging section 407)  wherein the electronic device comprises an input device and a processing control unit, and the processing control unit is electrically connected with the input device and the light source, wherein while the first usage state is switched to the second usage state, the input device generates a first input signal in response to a user's operation, and the processing control unit controls movement of the light source from the first position to the second position according to the first input signal, wherein while the second usage state is switched to the first usage state, the input device generates a second input signal in response to the user's operation, and the processing control unit controls movement of the light source from the second position to the first position according to the second input signal.  (abstract; para(s) 0242, 0516-0517, fig 1A, ‘shows principle light rays at different angle emitted, where different sections of LEDs are timed to emit which is a known similar technology’, 04’ PCB, ’04 AC bub-base, 01 LED’s)


          In regards to claim 8, Yamagishi discloses an image display device according to claim 1, (see claim rejection 1) Takayama discloses wherein the image display layer is made of polyethylene terephthalate, acrylonitrile butadiene styrene or transparent glass material.  (para(s) 0002-0005, 0045-0049)


          In regards to claim 9, Yamagish discloses an image display device according to claim 1, (see claim rejection 1) Takayama discloses wherein the image display layer and the refractive structure layer are integrally formed as a one-piece structure. (fig. 3-4 ‘teaches a single structure that comprises the structure that can be programmed to operate or modified to refract and collimate the principal light rays emitted by the LEDs’ )


          In regards to claim 10, Yamagishi an image display device for an electronic device, the image display device comprising: (abstract; 400 fig. 5, ‘projection-type image display’)


          a first light source emitting a first light beam; (401-403 fig. 5, ‘display elements’)

          a second light source emitting a second light beam; (401-403 fig. 5, ‘display elements’)

          an image display layer located over the first light source and the second light source, wherein the image display layer comprises plural pattern sections; and (322 fig. 4, ‘black stripes’)


          a refractive structure layer arranged between the first light source, the second light source and the image display layer, wherein the first light beam or the second light beam is refracted by the refractive structure layer and guided to the image display layer, wherein the refractive structure layer has an optical axis and a reference plane, and the reference plane is perpendicular to the optical axis, (411-412 fig. 5,’collimator refracts light’, ‘1st lenticular lens sheet’)

         Chien discloses:

          wherein when the image display device is in a first usage state and the first light beam is irradiated on the refractive structure layer, there is a first angle between the first light beam and the reference plane, and the first light beam is guided to a first pattern section of the plural pattern sections (Takayama discloses ses abstract, para(s) 0002-0005, 0019-0020; 0045-0046; 10-12 fig(s) 1A, 3, ‘lenticular structure’, ‘light guide plate body’, and ‘lenticular lens’, so that a first image is displayed on the image display layer, wherein when the image display device is in a second usage state and the second light beam is irradiated on the refractive structure layer, there is a second angle between the second light beam and the reference plane and the second light 20beam is guided to a second pattern section of the plural pattern sections (Takayama discloses see abstract, para(s) 0002-0005, 0019-0020; 0045-0046; 10-12 fig(s) 1A, 3, ‘lenticular structure’, ‘light guide plate body’, and ‘lenticular lens’, so that a second image is displayed on the image display layer, wherein the first angle and the second angle are different. (abstract; para(s) 0242, 0516, fig 1A, ‘shows principle light rays at different angle emitted, where different sections of LEDs are timed to emit which is a known similar technology’)
 


          In regard to claim 11, Yamagishi discloses an image display device according to claim 10, (see claim rejection 10) Chien discloses wherein the first light source is located at a first position relative to the refractive structure layer, and the second light source is located at a second position relative to the refractive structure layer, wherein the first position is different from the second position. (abstract; para(s) 0242, 0516, fig 1A, ‘shows principle light rays at different angle emitted, where different sections of LEDs are timed to emit which is a known similar technology’)
  


          In regards to claim 12, Yamagishi discloses animage display device according to claim 10, (see claim rejection 10) Chien discloses wherein the electronic device comprises an input device and a processing control unit, and the processing control unit is electrically connected with the input device, the first light source and the second light source, wherein while the first usage state is switched to the second usage state, the input device generates a first input signal in response to a user's operation, and the processing control unit disables the first light source and enables the second light source according to the first input signal, wherein while the second usage state is switched to the first usage state, the input device generates a second input signal in response to the user's operation, and the processing control unit disables the second light source and enables the first light source according to the second input signal. (abstract; para(s) 0242, 0516, fig 1A, ‘shows principle light rays at different angle emitted, where different sections of LEDs are timed to emit which is a known similar technology’, 04’ PCB, ’04 AC bub-base, 01 LED’s)


DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
          Claims 4, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamagishi (US 6,771, 419), Chien (US 2018/0128448), Takayama (US 2018/0224581), in view of, Marcellinus (2010/0097408).
          In regards to claim 4, Yamagishi, Chien, and Takayama discloses an image display device according to claim 1, wherein the electronic device comprises a casing member, and the image display device is disposed within the casing member, wherein the casing member comprises a first casing part and a second casing part, the image display layer is located near the first casing part, the first casing part is made of a translucent material, and the first image or the second image is displayed on the first casing part. (shows 101 fig.1, ‘screen/laptop with casing of components’, and component parts inside 103a-103c, fig 5, ‘light emitters’; 602-603 fig. 6, ‘collimators and refractive elements’)

          It would have been obvious before the effective filing date of the invention to combine the ‘image display’ of Yamagishi, the ‘led patterns projection’ of Chien the ‘display device’ of Takayama with the ‘display device’ of Marcellinus in order to provide an image device where the relative positions between the light source and the refractive structure layer can be controlled through the input device.



          In regards to claim 7, Yamagishi, Chien, and Takayama disclose the image display device according to claim 6, (see claim rejection 6) Marcellinus discloses wherein the input 19device includes a touch panel or a key switch.  (shows 101 fig.1, ‘screen/laptop with casing of components’, and component parts inside 103a-103c, fig 5, ‘light emitters’; 602-603 fig. 6, ‘collimators and refractive elements’)

Allowable Subject Matter

Claim 3 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C BUTLER whose telephone number is (571)270-3973. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571)272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/K.C.B/Examiner, Art Unit 2852